Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 12/23/2020.  Claims 6, 15 & 20-23 have been canceled. No other claims have been amended, added, or canceled.  Accordingly, claims 1-5, -14 & 16-19 & 24 are pending.  
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. 
In response to applicant’s remarks, submitted on 12/23/2020, while the examiner appreciates applicant’s explanation the examiner respectfully disagrees. The claims recite “without any user input while navigation the route”, and in the remarks applicant’s representative states that “dynamically detects a traffic condition along the navigated route…” (Remarks pg. 7-- emphasis added by examiner); the examiner contends that this is user input. In other words the user/driver of the vehicle is providing input to the navigation system as he drives along the route. The examiner suggests amending the claims to clarify that this step is performed in the background.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


With reference to independent claims 1 & 16, they are rejected as failing to define the invention in the manner required by 35 U.S.C. 112, second paragraph.  The claim(s) are replete with indefinite 
Specifically, the language regarding “without any user input” it is unclear how a navigation device can operate without any user input. For purposes of advancing prosecution the examiner has interpreted this to mean that this step is being performed in the background of the navigation application.
As per claim(s) 2-5, 7- 14, 17-19 & 24 they all depend from claims 1 & 16 and are therefore rejected for having the same deficiencies as presented with respect to claims 1 & 16. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, -14 & 16-19 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Patrascu (BMW Real-Time Traffic Information Explained-autoevolution”) in view of BMW USA (ConnectedDrive Advanced Real Time traffic| BMW Genius How-To).
As per claim 1, Patrascu discloses: a non-transitory machine readable medium storing a navigation application for execution by a set of processing units of a device, the navigation application for providing navigation guidance as the device travels a route, the application comprising sets of instructions for:
as the device travels along the route, providing a navigation presentation that presents navigation maneuvers of the route and a map display area (see Patrascu at least fig. 1 & 2);
(see Patrascu at least fig. 1 & 2);
comparing the traffic condition data to a plurality of notification thresholds for determining when to present one of a faster route prompt and a traffic congestion notification (see Patrascu at least fig. 1 & 2 analyzing the route in sections of 500 meters…provide the driver with information about the length of the queue and advises them on possible delays);
without any user input while navigating the route, determining that the traffic condition data exceeds a first threshold (see Patrascu at least fig. 1 & 2 divergent routes, different routes whenever there is an incident ahead of the preplanned route);
and in response to the determination, presenting a route prompt and forgoing presentation of a traffic congestion notification (see Patrascu at least fig. 1 & 2 divergent routes, different routes).  
Patrascu disclose the invention as detailed above. 
However Patrascu does not explicitly disclose actually presenting a faster route prompt. 
Nevertheless, BMW USA, more clearly explains the process and setup of their RTTI system by explicitly disclosing presenting a faster route prompt (see video from 1 minute and 14 seconds to 1 minute and 25 seconds “Fast, Dynamic Guidance, online alternative routes”). 
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine the Patrascu’s disclosure of BMW’s RTTI system with those of BMW USA’s in order to form a more user efficient and friendly system (i.e., by providing the user with the option to setup such dynamic navigation). 
Motivation for combining Patrascu and BMW USA comes from knowledge well known in the art.  
Both Patrascu and BMW USA disclose claim 2: wherein a plurality of possible notifications comprises at least two of (i) a traffic-congestion notification relating to traffic congestion along the current route, (ii) a faster-route notification relating to a faster route that can replace the current route, and (iii) a route- (see Patrascu fig. 1 & 2 and BMW USA video from 37 seconds until 1 min and 25 seconds).  
	One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Patrascu and BMW USA, in the instant claim, for the same reasoning and rationale as provided above with respect to claim 1. 
Both Patrascu and BMW USA disclose claim 3: further comprising: generating a traffic notification display area; based on the determination, presenting a first notification in the traffic notification display area, wherein the traffic notification display area is non-transparent (see Patrascu fig. 1 & 2 and BMW USA video from 37 seconds until 1 min and 25 seconds).  
	One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Patrascu and BMW USA, in the instant claim, for the same reasoning and rationale as provided above with respect to claim 1. 
Both Patrascu and BMW USA disclose claim 4: wherein a first type of traffic notification provides a selectable control for selecting a new route that is not provided by a second type of traffic notification (see Patrascu fig. 1 & 2 and BMW USA video from 37 seconds until 1 min and 25 seconds).  
	One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Patrascu and BMW USA, in the instant claim, for the same reasoning and rationale as provided above with respect to claim 1. 
Both Patrascu and BMW USA disclose claim 5: wherein the application further comprises sets of instructions for: providing an option to take the faster route with the faster-route notification; and upon selection of the option, providing the faster route instead of the current route (see Patrascu fig. 1 & 2 and BMW USA video from 37 seconds until 1 min and 25 seconds).  

Both Patrascu and BMW USA disclose claim 7: wherein the application further comprises sets of instructions for: determining that a faster route that circumvents the detected traffic condition is not available; and providing a traffic-congestion notification to provide notice regarding traffic along the current route (see Patrascu fig. 1 & 2 and BMW USA video from 37 seconds until 1 min and 25 seconds).  
	One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Patrascu and BMW USA, in the instant claim, for the same reasoning and rationale as provided above with respect to claim 1. 
Both Patrascu and BMW USA disclose claim 8: wherein the traffic notification display area comprises a traffic notification banner, and wherein the application comprises sets of instructions for: selecting a type of notification to be provided; providing the traffic notification banner with a first appearance when the selected type is the traffic-congestion notification; providing the traffic notification banner with a second appearance when the selected type is the faster-route notification; and providing the traffic notification banner with a third appearance when the selected type is the route-obstruction notification, wherein the first, second and third appearances differ from each other (see Patrascu fig. 1 & 2 and BMW USA video from 37 seconds until 1 min and 25 seconds).  
	One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Patrascu and BMW USA, in the instant claim, for the same reasoning and rationale as provided above with respect to claim 1. 
Both Patrascu and BMW USA disclose claim 9: wherein the first, second and third different appearances are different colors (see Patrascu fig. 1 & 2 and BMW USA video from 37 seconds until 1 min and 25 seconds).  
	One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Patrascu and BMW USA, in the instant claim, for the same reasoning and rationale as provided above with respect to claim 1. 
Both Patrascu and BMW USA disclose claim 10: wherein the first, second and third different appearances are different shapes of the traffic, faster-route, and route- obstruction notification banners (see Patrascu fig. 1 & 2 and BMW USA video from 37 seconds until 1 min and 25 seconds).  
	One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Patrascu and BMW USA, in the instant claim, for the same reasoning and rationale as provided above with respect to claim 1. 
Both Patrascu and BMW USA disclose claim 11: wherein at least one of the traffic notification banners is provided above or below a navigation banner that is provided during the navigation presentation to provide navigation instructions (see Patrascu fig. 1 & 2 and BMW USA video from 37 seconds until 1 min and 25 seconds).  
	One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Patrascu and BMW USA, in the instant claim, for the same reasoning and rationale as provided above with respect to claim 1. 
Both Patrascu and BMW USA disclose claim 12: wherein the application comprises a set of instructions for iteratively monitoring traffic conditions along the route (see Patrascu fig. 1 & 2 and BMW USA video from 37 seconds until 1 min and 25 seconds).  

Both Patrascu and BMW USA disclose claim 13: wherein application further comprises a set of instructions for comparing the monitored traffic conditions to a set of threshold criteria (see Patrascu fig. 1 & 2 and BMW USA video from 37 seconds until 1 min and 25 seconds).  
	One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Patrascu and BMW USA, in the instant claim, for the same reasoning and rationale as provided above with respect to claim 1. 
Both Patrascu and BMW USA disclose claim 14: wherein the monitored traffic conditions comprise expected traffic delays along the route (see Patrascu fig. 1 & 2 and BMW USA video from 37 seconds until 1 min and 25 seconds).  
	One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Patrascu and BMW USA, in the instant claim, for the same reasoning and rationale as provided above with respect to claim 1. 
Both Patrascu and BMW USA disclose claim 16: For a device, a method for providing navigation guidance as the device travels a route, the method comprising: as the device travels along the route, providing a navigation presentation that presents navigation maneuvers of the route and a map display area; while navigating the route, receiving traffic condition data regarding a traffic condition associated with the route; comparing the traffic condition data to a plurality of notification thresholds for determining when to present one of a faster route prompt and a traffic congestion notification; -4-Application No. 14/869,682 without any user input while navigating the route, determining that the traffic condition data exceeds a first threshold; and in response to the determination, presenting a faster route prompt and forgoing (see Patrascu fig. 1 & 2 and BMW USA video from 37 seconds until 1 min and 25 seconds).  
	One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Patrascu and BMW USA, in the instant claim, for the same reasoning and rationale as provided above with respect to claim 1. 
Both Patrascu and BMW USA disclose claim 17: wherein the route is a current route; wherein a plurality of possible notifications comprises at least two of (i) a traffic- congestion notification relating to traffic congestion along the current route, (ii) a faster-route notification relating to a faster route that can replace the current route, and (iii) a route- obstruction notification regarding a road closure along the current route (see Patrascu fig. 1 & 2 and BMW USA video from 37 seconds until 1 min and 25 seconds).  
	One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Patrascu and BMW USA, in the instant claim, for the same reasoning and rationale as provided above with respect to claim 1. 
Both Patrascu and BMW USA disclose claim 18: wherein the route-obstruction notification is also provided when there is delay along the current route that is greater than a threshold amount (see Patrascu fig. 1 & 2 and BMW USA video from 37 seconds until 1 min and 25 seconds).  
	One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Patrascu and BMW USA, in the instant claim, for the same reasoning and rationale as provided above with respect to claim 1. 
Both Patrascu and BMW USA disclose claim 19: further comprising displaying a new route along with the route-obstruction notification (see Patrascu fig. 1 & 2 and BMW USA video from 37 seconds until 1 min and 25 seconds).  

Both Patrascu and BMW USA disclose claim 24: further comprising presenting the first notification in a traffic notification (see Patrascu fig. 1 & 2 and BMW USA video from 37 seconds until 1 min and 25 seconds).  
	One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Patrascu and BMW USA, in the instant claim, for the same reasoning and rationale as provided above with respect to claim 1. 
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 9/30/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.